Citation Nr: 0522677	
Decision Date: 08/19/05    Archive Date: 08/25/05

DOCKET NO.  98-12 202A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, 
including post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for residuals of a 
nasal fracture.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran served on active duty from February 1975 to 
February 1978.  He had additional military service with the 
Army National Guard from March 1987 to January 1998.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a June 1997 decision of the New York, New York, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  The 
RO denied service connection for an acquired psychiatric 
disorder and for residuals of a broken nose.  The RO more 
recently issued a decision in June 2001 denying service 
connection for PTSD, specifically.

A hearing was held at the RO before a local hearing officer 
in July 1999.  A transcript of the proceeding is of record.


FINDINGS OF FACT

1.  Neither anxiety disorder nor depressive disorder was 
shown to have been present during service and there is no 
competent medical evidence attributing either of these 
neuropsychiatric disorders to military service.  

2.  The veteran did not engage in combat with the enemy.

3.  The evidence does not establish the veteran has PTSD 
attributable to a stressor in military service.  

4.  The veteran did not sustain a nasal fracture during 
service.




CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder, including PTSD, was not 
incurred in or aggravated by service.  38 U.S.C.A. 
§§ 101(24), 106, 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2004).  

2.  Residuals of nasal fracture were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 101(24), 106, 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural Due Process, Preliminary Duties to Notify and 
Assist

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126 (West 2002), 
was signed into law on November 9, 2000.  Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2004).  The VCAA and implementing 
regulations eliminated the requirement of submitting a well-
grounded claim and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim, but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  The VCAA and implementing 
regulations also require VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  38 U.S.C.A. § 5103(a); Charles v. Principi, 16 
Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-
87 (2002).



In this case, VA notified the claimant by letters dated in 
April 2001 and March 2004 that VA would obtain all relevant 
evidence in the custody of a Federal department or agency.  
He also was advised that it was his responsibility to provide 
a properly executed release (e.g., a VA Form 21-4142) so that 
VA could request medical treatment records from private 
medical providers.  He was also informed that he could send 
private medical records to the RO on his own.  Further, the 
rating decision appealed and the statement of the case (SOC) 
and supplemental statements of the case (SSOCs), especially 
when considered together, discussed the pertinent evidence, 
provided the laws and regulations governing the claims, and 
essentially notified the claimant of the evidence needed to 
prevail.  The duty to notify of necessary evidence and of the 
respective responsibilities, his and VA's, for obtaining or 
presenting that evidence has been fulfilled.

As for assisting him with his claims, the veteran's service 
medical records are on file, as are his VA medical records.  
There is no indication that other Federal department or 
agency records exist that should be requested.  Records from 
a 
non-VA medical source have also been obtained.  The veteran 
was asked to advise VA if there was any other information or 
evidence he considered relevant to his claims so that VA 
could help him by getting that evidence.  He also was advised 
what evidence VA had requested and notified in the SOC and 
SSOCs what evidence had been received.  There is no 
indication that any pertinent evidence was not received, 
which is obtainable.  Therefore, the duty to notify of 
inability to obtain records does not arise in this case.  Id.  
Thus, VA's duty to assist has been fulfilled. 

Recently, in Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
("Pelegrini II"), the United States Court of Appeals for 
Veterans Claims (Court) vacated its previous decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004) ("Pelegrini 
I") and remanded the case to the Board for further 
development and consideration.  Pelegrini II revisited the 
requirements imposed upon VA by the VCAA.  The Court held, 
among other things, that a VCAA notice, as required by 38 
U.S.C. § 5103(a) (West 2002), must be provided to a claimant 
before the initial unfavorable RO decision on a claim for VA 
benefits.  

In this case, as mentioned, the claimant was first provided 
the required VCAA notice by letter of April 2001, which 
obviously was sent after the RO's initial June 1997 decision 
denying service connection for a psychiatric disability and 
residuals of a nasal fracture.  But that initial decision 
occurred prior to even the VCAA becoming law (which did not 
happen until several years later, in November 2000).  It 
therefore stands to reason that the RO did not have any 
obligation to provide VCAA notice when initially adjudicating 
these claims because the law had yet to even take effect.

Also bear in mind that, in Pelegrini II, the Court clarified 
that, in these situations, it is (1) "neither explicitly nor 
implicitly requiring the voiding or nullification of any AOJ 
[agency of original jurisdiction] action or decision and (2) 
the appellant is entitled on remand to VCAA-content-complying 
notice."  Id. at 120.  The Court further stated that in 
order to comply with the veteran's right to appellate review 
under 38 C.F.R. §7104(a), a remand may require readjudication 
of the claim by the AOJ once complying notice is given, 
unless AOJ adjudication is waived by the claimant.  Id. at 
123, citing Disabled Am. Veterans v. Sec'y of Veterans 
Affairs, 327 F. 3d 1339, 1341-42 (Fed. Cir. 2003) ("holding 
that the Board is not permitted, consistent with section 
7104(a) to consider 'additional evidence without having to 
remand the case to the AOJ for initial consideration [or] 
without having to obtain the appellant's waiver [of such 
remand]'").

Although the VCAA notice in this particular appeal was not 
given prior to initially adjudicating the claims - rather, 
only after - it nonetheless was provided prior to issuing the 
most recent SSOC in March 2004 (wherein the RO readjudicated 
the claims in light of the additional evidence received since 
the initial decision, SOC, and any prior SSOC).  The VCAA 
notice also was provided prior to certifying the claimant's 
appeal to the Board.  And the veteran had ample opportunity 
before certification to identify and/or submit additional 
supporting evidence in response.  He even had an additional 
90 days, once the Board received his appeal, to submit 
additional evidence and even beyond that point by showing 
good cause for any delay in missing the terminal date.  
38 C.F.R. § 20.1304 (2004).  See, too, Mayfield v. Nicholson, 
19 Vet. App. 103 (2005) (An error, whether procedural or 
substantive, is prejudicial "when the error affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication]."  (quoting McDonough Power Equip., 
Inc. v. Greenwood, 464 U.S. 548, 553 (1984).  Failure to 
provide notice before the first adverse decision by the AOJ 
would not have the natural effect of producing prejudice, and 
therefore, prejudice must be pled as to this deficiency.)

The Court also held in Pelegrini II (as it had in Pelegrini 
I) that a VCAA notice consistent with 38 U.S.C.A. § 5103(a) 
(West 2002) and 38 C.F.R. § 3.159(b) (2004) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1) (2004).

VA's General Counsel recently held in VAOPGCPREC 1-2004 (Feb. 
24, 2004), however, that the "fourth element" requirement 
of Pelegrini I was non-binding obiter dictum.  Id. at 7.  
This is equally applicable to Pelegrini II since the holding, 
concerning this "fourth element," is substantially 
identical.  In addition, the General Counsel's opinion stated 
VA may make a determination as to whether the absence of such 
a generalized request, as outlined under § 3.159(b)(1), is 
harmful or prejudicial to the claimant.  For example, where 
the claimant is asked to provide any evidence that would 
substantiate his or her claim, a more generalized request in 
many cases would be superfluous.  Id.  And the Board is bound 
by the precedent opinions of VA's General Counsel as the 
chief legal officer of the Department.  See 38 U.S.C.A. § 
7104(c) (West 2002).

In this particular case, although the March 2004 VCAA notice 
letter that was provided to the claimant does not contain the 
precise language specified in 38 C.F.R. § 3.159(b)(1), the 
Board finds that he was otherwise fully notified of the need 
to give VA any evidence pertaining to the claims.  The March 
2004 VCAA letter requested that he provide or identify any 
evidence supporting his claims.  So a more generalized 
request with the precise language outlined in § 3.159(b)(1) 
would be redundant.  The absence of such a request is 
unlikely to prejudice him, and thus, the Board finds this to 
be harmless error.  VAOPGCPREC 1-04 (Feb. 24, 2004).  See, 
too, Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005) 
(Requesting additional evidence supportive of the claim 
rather than evidence that pertains to the claim does not have 
the natural effect of producing prejudice.  The burden is on 
the claimant in such a situation to show that prejudice 
actually exists).

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  Furthermore, service connection 
may be granted for a disease diagnosed after discharge from 
service when all the evidence, including that pertinent to 
service, establishes the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Service connection may also be granted for disability 
resulting from disease or injury incurred in or aggravated 
while performing active duty for training (ACDUTRA) or injury 
incurred in or aggravated while performing 
inactive duty training (INACDUTRA).  38 U.S.C.A. §§ 101(24), 
106, 1110, 1131.

Service connection for PTSD, in particular, requires medical 
evidence diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  Although service connection may be established 
based on other in-service stressors, the following provisions 
apply for specified in-service stressors as set forth below:

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f)(1).

Where, however, VA determines the veteran did not engage in 
combat, his lay testimony, by itself, will not be sufficient 
to establish the alleged stressor.  Instead, the record must 
contain service records or other independent credible 
evidence to corroborate his testimony as to the alleged 
stressor.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  
Those service records which are available must support and 
not contradict his lay testimony concerning the noncombat 
stressors.  Doran v. Brown, 6 Vet. App. 283, 289 (1994).  In 
this regard, VA "is not required to accept doctors' opinions 
that are based upon the appellant's recitation of 
medical history."  Godfrey v. Brown, 8 Vet. App. 113, 121 
(1995).

Analysis

Psychiatric Disability, including PTSD

The veteran's service medical records (SMRs) do not mention 
any complaints, findings, or treatment of symptoms indicative 
of a stress-related mental illness.  His active duty service 
ended in February 1978.  As well, SMR's pertaining to his 
Army National Guard service on ACDUTRA and INACDUTRA, 
particularly the most recent examination in September 1996, 
also are negative for indications of any psychiatric defects.  

Neuropsychiatric disorders, identified as dysthymia, and 
possibly major depression, were first objectively 
demonstrated by clinicians at Community Health Plan in 
January 1997.  VA examiners also first verified in May 1997 
that the veteran had major depressive disorder.  Anxiety 
disorder was later diagnosed by VA clinicians.  

In any event, a depressive disorder was first shown to be 
present many years after the veteran had completed active 
duty.  Moreover, although neuropsychiatric disorders were 
noted by clinicians when he was still part of an Army 
National Guard unit, there is no medical opinion in the 
record linking his depressive disorder and/or anxiety 
disorder to any period while he was actually performing 
military service with the National Guard.  Accordingly, there 
are no grounds for granting service connection for a 
neuropsychiatric disorder on a direct incurrence basis.  

Turning to PTSD, specifically (as opposed to the anxiety 
disorder or depressive disorder discussed above), there is no 
disputing the veteran did not engage in combat.  
Consequently, since his reported stressors are not combat 
related, his lay testimony, by itself, will not be sufficient 
to establish the alleged stressors.  Accordingly, the Board 
must determine whether service records or other independent 
credible evidence corroborate the alleged stressors.  VA is 
not required to accept the veteran's uncorroborated account 
of a stressor.  

The veteran alleges two principal stressors.  One alleged 
stressor involves his having reportedly been subjected to 
harrassment because of his short physical stature.  He states 
that he was given the name, "Short-Round," by fellow 
servicemen who intended to ridicule him.  The other alleged 
stressor pertains to an event that reportedly took place 
while he was performing guard duty in Korea, along the 
demilitarized zone (DMZ).  He states that two American Army 
officers, who cut down a tree in the neutral zone of the DMZ, 
were attacked by North Korean troops and hacked to death with 
their own axes.  As a result of the hacking incident, the 
veteran and fellow servicemen on guard duty expected an 
imminent North Korean invasion over the DMZ and the outbreak 
of another war in Korea.  

The United States Armed Services Center for Unit Records 
Research (USASCURR) is a service department archive that 
searches official records to uncover corroborating evidence 
of alleged stressors.  As to the first alleged stressor about 
the veteran's having been subjected to harassment about his 
short physical stature, that alleged stressor is simply not 
the type of event or pattern of events that can be verified 
by USASCURR.  By its very nature, that alleged stressor 
cannot be established independently of the veteran's 
assertions.  So it remains uncorroborated.

As to the second alleged stressor involving the hacking 
deaths, the RO, in a questionnaire to the veteran dated in 
March 2000, asked him to provide as much detail as possible 
about incidents in service that he regarded as stressors.  He 
was requested to identify the units he was assigned to and 
the dates of assignment, the location of the stressful 
incident/s, an exact or at least approximate time frame for 
the stressful incident/s, and the names of casualties and 
their ranks and units.  

The veteran responded to the RO's questionnaire by 
identifying the unit with which he served in Korea, and the 
dates of his Korean service; as well, he stated that the 
hacking incident took place at Pan Mun Jom along the DMZ.  
But he did not provide the names of the two officers who were 
killed or their ranks or units.  Moreover, and most 
important, he did not provide any specific dates or even 
limited time frames (such as within a two-month span) when 
this alleged stressor occurred.  USASCURR requires an 
approximate time (a 2-month specific date range) in order to 
obtain supportive evidence of claimed stressful events.  See 
M21-1, Part III, 5.14 (c)(2)(a).  So the veteran has not 
provided enough detail and information to enable USASCURR to 
research this alleged stressor.  38 C.F.R. § 3.159(c)(2)(i).  
It, too, then, remains unverified.

The Board is aware that VA clinicians have rendered a 
diagnosis of PTSD.  However, the diagnosis was based on the 
veteran's unverified history of alleged stressors.  As 
previously discussed, the alleged stressors could not be 
verified by evidence independent of the veteran's assertions.  
The Board is not required to grant service connection for 
PTSD because a physician accepted as credible the veteran's 
description of his experiences in Korea and, in turn, 
diagnosed PTSD.  See Moreau v. Brown, 9 Vet. App. 389, 395-96 
(1996); Cohen v. Brown, 10 Vet. App. 128 (1997).  Thus, the 
available evidence does not support a grant of service 
connection for PTSD.  

The Board also has taken note of a June 1999 assessment of a 
VA examiner that the veteran has anxiety and depression as a 
result of PTSD.  There is no disputing the veteran now 
experiences anxiety and depression.  But since his PTSD has 
not been linked to service - including, in particular, to 
the specific stressors alleged, then any conditions 
associated with the PTSD (here, his anxiety and depression) 
necessarily cannot be linked to service either.  Cf. Reonal 
v. Brown, 5 Vet.App. 458 (1993) (a diagnosis and linkage to 
service are only as good and credible as the history on which 
they are predicated).



The Board has considered, as well, the veteran's testimony 
relating his psychiatric disability, including PTSD, to his 
military service.  And the Board has considered notarized 
statements from a life-long friend and from the veteran's 
parents to the effect that he was in sound mental health 
before he went into the Army, but that he came home on leave 
displaying a pattern of anger, depression, crying spells, and 
remarking that life was not worth living.  His friend and 
parents believe he suffers from depression that resulted from 
his military service.

These statements from the veteran and from his friend and 
parents, cumulatively to the effect that he has depression 
and/or PTSD attributable to his military service, amount to 
an opinion about a matter of medical causation.  There is no 
indication from the record that they have medical training or 
expertise.  And as lay persons, they are not competent to 
offer a medical opinion regarding the diagnosis or etiology 
of a disorder.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

For these reasons, the claim for service connection for a 
psychiatric disability, inclusive of PTSD, must be denied.  
In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, this doctrine is not applicable in the current appeal.  
38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).  38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1991). 

Residuals of a Nasal Fracture

In testimony at his personal hearing, the veteran stated that 
he broke his nose during military service, once while playing 
football, and a second time when he was struck by a military 
policeman (MP).  However, the veteran's SMRs do not mention 
any episodes of his having sustained injury to his nose.  The 
nose was evaluated as normal on an examination shortly before 
he completed active duty, as well as on all examinations 
performed for National Guard service.  As previously 
mentioned, his active duty service ended in February 1978, 
while his National Guard service ended in January 1998.  

At a VA examination in April 1997, the diagnosis was nasal 
obstruction, likely from left nasal valve collapse at the 
lateral cartilage region.  The veteran, then, has a current 
nasal disorder.  But the examiner made no mention about the 
etiology of the veteran's nasal obstruction.  Moreover, the 
veteran has provided no medical opinion linking his current 
nasal disorder, even if on the basis of trauma, to any event 
or occurrence of military service.

The evidence in favor of finding that residuals of a nasal 
fracture are attributable to service consists solely of the 
veteran's own unsubstantiated allegations.  But as alluded to 
earlier, as a layman, he simply is not qualified to render a 
diagnosis or a probative opinion concerning medical 
causation.

In determining that service connection for residuals of a 
nasal fracture is not warranted, the Board has been mindful 
of the benefit-of-the-doubt doctrine.  But since, for the 
reasons stated, the preponderance of the evidence is against 
the claim, the doctrine does not apply.  See Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).


ORDER

Service connection for an acquired psychiatric disorder, 
including PTSD, is denied.

Service connection for residuals of a nasal fracture is 
denied.



	                        
____________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


